Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 1 of 29 PAGEID #: 667



                   UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION
                                :
 DAKOTA GIRLS, LLC et al.       :     Case No. 2:20-cv-02035
                                :
    Plaintiffs                  :     JUDGE Sarah D. Morrison
                                :
 v.                             :     MAGISTRATE JUDGE Kimberly
                                :     A. Jolson
 PHILADELPHIA INDEMNITY         :
 INSURANCE COMPANY              :
                                :
    Defendant                   :


                      MOTION TO DISMISS OF DEFENDANT
                PHILADELPHIA INDEMNITY INSURANCE COMPANY


       Defendant Philadelphia Indemnity Insurance Company (“PIIC”) respectfully moves the

Court, pursuant to Federal Rule of Civil Procedure 12(b)(6), for dismissal of Plaintiffs’ Amended

Complaint on the ground that it fails to state a claim upon which relief may be granted.

       A Memorandum in Support of PIIC’s Motion follows.

                                             Respectfully submitted,

                                              /s/ Richard M. Garner
                                              Richard M. Garner (0061734)
                                              Sunny Lane Horacek (0089178)
                                              Collins, Roche, Utley & Garner, LLC
                                              655 Metro Place South, Suite 200
                                              Dublin, OH 43107
                                              Telephone: (614) 901-9600
                                              Facsimile: (614) 901-2733
                                              Email: rgarner@cruglaw.com
                                                      shoracek@cruglaw.com

                                              Counsel for Defendant
                                              Philadelphia Indemnity Insurance Company




                                                i
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 2 of 29 PAGEID #: 668




                    TABLE OF CONTENTS AND SUMMARY OF ARGUMENT

MEMORANDUM IN SUPPORT .................................................................................................1

I.       FACTUAL BACKGROUND ............................................................................................4

II.      LEGAL STANDARD ........................................................................................................8

III.     ARGUMENT ......................................................................................................................9

         A.        The Amended Complaint Fails to Meet Rule 8’s Pleading Requirements .......9
                   Under Federal Rule of Civil Procedure 8, “bare assertions . . . amount[ing]
                   to nothing more than a ‘formulaic recitation of the elements’ of a [cause of
                   action]” cannot withstand Rule 12(b)(6) motion to dismiss. Ashcroft v.
                   Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
                   U.S. 544, 555 (2007)). Here, the Complaint merely recites the language in
                   the Policy and alleges that Plaintiffs were forced to suspend operations as a
                   result of pandemic-related governmental closure orders. It does include any
                   factual details establishing coverage or otherwise describe the alleged
                   damage or loss for which Plaintiffs seek coverage. Thus, the Complaint
                   does not “state a claim to relief that is plausible on its face.” Twombly, 550
                   U.S. at 570.

         B.        The Amended Complaint Otherwise Fails To State A Claim Under The Plain
                   Terms Of The Policy And Must Be Dismissed Pursuant to Rule 12(B)(6) .....11
                   Even if the Complaint included facts establishing a plausible claim for
                   relief, it does not state a claim under the Policy, which must be interpreted,
                   like other contracts, based on its clear terms. See Hybud Equip. Corp. v.
                   Sphere Drake Ins. Co., Ltd., 64 Ohio St.3d 657, 597 N.E.2d 1096, 1102
                   (1992); Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849,
                   ¶11.

                   1.         Plaintiffs’ Breach of Contract Claim (Count III) Fails to Assert Facts
                              Establishing A “Direct Physical Loss” ...................................................12

                              a)         The Building Coverage and Business Income Coverage Do Not
                                         Apply Because Plaintiffs Have Not Alleged a “Direct Physical
                                         Loss.” .............................................................................................12

                                         Plaintiffs seek coverage under the Building Coverage and
                                         Business Income Coverage in the Policy. Both those
                                         coverages require that Plaintiffs establish “direct physical
                                         loss or damage” to insured property. In Ohio, a “physical”
                                         loss is “a harm to … property that adversely affects the
                                         structural integrity of the [property].” Mastellone v.


                                                                    ii
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 3 of 29 PAGEID #: 669




                                 Lightning Rod Mut. Ins. Co., 175 Ohio App.3d 23, 2008-
                                 Ohio-311, ¶61 (8th Dist. 2008). A threat of damage does not
                                 constitute physical loss or damage. See, e.g., Newman Myers
                                 Kreines Gross Harris, P.C. v. Great Northern Ins. Co., 17 F.
                                 Supp. 3d 323, 331 (S.D.N.Y. 2014).

                                 Here, Plaintiffs do not allege any change to the structural
                                 integrity of the insured premises. They do not even allege
                                 that Coronavirus was present at any insured property. Thus,
                                 they are not entitled to coverage under the Building
                                 Coverage and Business Income Coverage.

                          b)     The Civil Authority Coverage Does Not Apply Because
                                 Plaintiffs Have Not Alleged Any Facts To Support Application
                                 Of That Coverage .........................................................................15

                                 Plaintiffs also seek coverage under the Civil Authority
                                 Coverage in the Policy. But that coverage is not triggered
                                 unless: 1) there is a direct, physical damage to property other
                                 than the insured premises; 2) that damaged property is
                                 located within one mile of the insured premises; 3) that
                                 property damage caused a civil authority to prohibit access
                                 to the insured premises.

                                 Here, Plaintiffs have not alleged any physical damage to
                                 property other than Plaintiffs’. Nor have they alleged that
                                 any such damage is located within one mile of the insured
                                 premises. Nor have they alleged that any such damage
                                 caused a civil authority to prohibit access to any insured
                                 premises. The Ohio Closure Order Plaintiffs cite does not
                                 contain facts that would establish any of these elements, and
                                 certainly does not indicate that it was issued in response to
                                 damage within one mile of Plaintiffs’ insured premises. See
                                 United Air Lines, Inc. v. Ins. Co. of State of Pa., 439 F. 3d
                                 128, 134-135 (2nd Cir. 2006) (civil authority coverage not
                                 available where government closure order was not based
                                 upon “damage to adjacent premises”); Dickie Brennan &
                                 Co., Inc., 636 F.3d at 686-687 (civil authority coverage not
                                 available where order was issued in response to damage not
                                 located near insured); Syufy Enters. v. Home Ins. Co. of Ind.,
                                 No. 94-cv-00756, 1995 WL 129229, at *2 (N.D. Cal. Mar.
                                 21, 1995).

                 2.       The Virus Exclusion Precludes Coverage As To Five Plaintiffs ..........18

                          The Policies issued to Dublin, New Albany, Tuttle Crossing,
                          Powell, and Gahanna contain a clear and unequivocal Virus

                                                         iii
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 4 of 29 PAGEID #: 670




                            Exclusion excluding any “loss or damage caused by or resulting
                            from any virus, bacterium or other microorganism that induces or is
                            capable of inducing physical distress, illness or disease.” To the
                            extent Plaintiffs allege any facts about their loss, they allege that the
                            loss was caused by a “virus, bacterium or other microorganism that
                            induces or is capable of inducing physical distress, illness or
                            disease.” Thus, their claim is barred. See Lambi v. Am. Family Mut.
                            Ins. Co., 498 Fed. Appx. 655, 656 (8th Cir. 2013) (finding similar
                            virus exclusion clearly and unambiguously excluded liability
                            coverage).

                 3.         Plaintiffs’ Bad Faith Claim (Count II) Fails As A Matter of Law ......19

                            Plaintiffs’ bad faith claim fails because their underlying coverage
                            claim fails. See Gehrisch v. Chubb Group of Ins. Cos., 645 Fed.
                            App’x. 488, 494 (6th Cir.2016) (if the insured’s breach of contract
                            claim fails, so does his bad faith claim); Wright State Physicians,
                            Inc. v. Doctors Co., 2016-Ohio-8367, 78 N.E.3d 284, ¶28 (2nd Dist.
                            Dec. 23, 2016) (no bad faith without coverage).

                            Independently, Plaintiffs’ bad faith claim fails because PIIC had
                            “reasonable justification” for denying Plaintiffs’ claims. Because
                            jurisprudence regarding Coronavirus is still developing, there is
                            certainly binding authority holding that the language in the Policies
                            covers business interruption losses related to COVID-19. PIIC’s
                            coverage decision is therefore reasonably justified given the
                            language in the Policies and the undeveloped state of the law at the
                            time Plaintiffs submitted their claims. See Addington v. Allstate Ins.
                            Co., 142 Ohio App. 3d 677, 681, 756 N.E.2d 750, 753 (2001). And,
                            in any event, Plaintiffs’ bad faith claim does not contain sufficient
                            facts to state a “plausible” claim for relief. It is merely a conclusory
                            legal allegation.       Broadbent v. Americans for Affordable
                            Healthcare, Inc., No. 1:10-cv-943, 2011 WL 7115984, at *3-5 (S.D.
                            Ohio Dec. 16, 2011).

        C.       Plaintiffs Are Not Entitled To A Declaratory Judgment As A Matter
                 of Law ....................................................................................................................22

                 1.         Plaintiffs Have Not Alleged Any Likelihood Of Future Loss And
                            Cannot Maintain A Declaratory Judgment to Determine Liability For
                            A Prior Loss ..............................................................................................22

                            “The ‘useful purpose’ served by the declaratory judgment action is
                            the clarification of legal duties for the future,” not past acts or
                            conduct. AmSouth Bank v. Dale, 386 F.3d 763, 786 (6th Cir. 2004).
                            Here, however, Plaintiffs allege that they suffered a loss arising from


                                                                  iv
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 5 of 29 PAGEID #: 671




                             an order issued by the Governor of Ohio on March 24, 2020.
                             Plaintiffs are not entitled to a declaratory judgment that PIIC is liable
                             for that prior loss. Guild Assocs., Inc. v. Bio-Energy (Washington)
                             LLC, No. 2:13-CV-1041, 2015 WL 13034879, at *7 (S.D. Ohio Feb.
                             12, 2015).

                   2.        Plaintiffs’ Declaratory Judgment Claim Would Not Resolve The
                             Dispute Between The Parties And Thus Seeks An Advisory
                             Opinion......................................................................................................23
                             Independently, a declaratory judgment would not resolve the entire
                             dispute because a second action would be necessary to determine
                             the losses that are covered under the Policy and the amounts, if any,
                             that are due and owing. Plaintiffs cannot use a declaratory judgment
                             action to adjudicate a portion of their dispute or obtain an advanced
                             ruling on liability or affirmative defenses. Calderon v. Ashmus, 523
                             U.S. 740, 748 (1998) (federal law “prevent[s] federal-court litigants
                             from seeking by declaratory judgment to litigate a single issue in a
                             dispute that must await another lawsuit for complete resolution.”);
                             see also Miami Valley Mobile Health Servs., Inc. v. ExamOne
                             Worldwide, Inc., 852 F. Supp. 2d 925, 938 (S.D. Ohio 2012).

IV.      CONCLUSION ................................................................................................................24

CERTIFICATE OF SERVICE ..................................................................................................24




                                                                  v
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 6 of 29 PAGEID #: 672



                                MEMORANDUM IN SUPPORT

       Plaintiffs seek coverage under Commercial Lines insurance policies issued by PIIC

(collectively, the “Policies”1, attached as Exhibit 1)2, providing property insurance coverage for

Plaintiffs’ various business premises (the “Covered Property”). (Am. Compl., ECF No. 8, ¶ 6.)

Specifically, the Complaint alleges that PIIC improperly denied coverage for lost business income

and interruption by civil authority caused by the COVID-19 pandemic and related orders by

government officials requiring the closure of non-essential businesses as a precaution to prevent

further spread of the disease. (Am. Compl. ¶¶ 10, 13, 15-18, 20-22). Count I seeks a declaration

the Plaintiffs’ losses are covered under the Policy, as well as a declaration that PIIC must pay the

full amount of allegedly covered losses Plaintiffs have purportedly sustained. Count II seeks bad

faith damages and attorney’s fees for PIIC’s alleged bad faith refusal to pay Plaintiffs’ claims.

Count III seeks breach of contract damages. Plaintiffs’ claims fail for multiple reasons.

       At the outset, the Amended Complaint does not meet the Twombly/Iqbal pleading standard

because it does not allege facts sufficient to state a plausible claim for relief under Rule 8, Fed. R.

Civ. P. See Ashcroft v. Iqbal, 556 U.S. 662, 677-81 (2009); Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555-63 (2007). Plaintiffs’ Policies require, among other things, “direct physical loss of

or damage to” plaintiffs’ business premises, (the “Covered Property”) as a prerequisite to Business



1
 Exhibit 1 consists of each Plaintiff’s policy issued by PIIC and appear in the order that Plaintiffs
are listed in the caption of the Amended Complaint.
2
  This Court may consider the Policies even though they are not attached to the Complaint. See
Stein v. HHGREGG, Inc., 873 F.3d 523, 528 (6th Cir. 2017) (“[A] court may consider exhibits
attached to the complaint, public records, items appearing in the record of the case, and exhibits
attached to defendant’s motion to dismiss, so long as they are referred to in the complaint and are
central to the claims contained therein, without converting the motion to one for summary
judgment.”); Stevens Transp. TL, Inc. v. Great Am. Ins. Co., No. 1:11-CV-00236, 2012 WL
1564207, at *3 (S.D. Ohio May 2, 2012) (Court allowed to consider insurance contract between
parties even though it was not attached to the complaint because it was incorporated in the
complaint by reference and was an integral part of the complaint).

                                                  1
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 7 of 29 PAGEID #: 673




Income coverage. Similarly, a prerequisite to Civil Authority coverage is the issuance of civil

authority orders barring access to Plaintiffs’ premises in response to “direct physical loss or

damage” to properties within a mile of Plaintiffs’ premises. Although Plaintiffs’ Amended

Complaint sets forth much about the COVID-19 pandemic and resulting emergency orders,

Plaintiffs’ complaint is devoid of any facts establishing any actual physical loss or damage or loss

to any of the business premises anywhere, and contains no allegations that any insured property

required repair or replacement of any kind. All that appears are conclusory non-sequiturs asserting

that issuance of gubernatorial orders closing businesses generally, or the supposedly “ubiquitous

nature” of COVID-19, in some unexplained way constitutes “direct physical loss or damage.”

(Am. Compl., ¶¶ 13, 18, 22, 24, 26, 43-44.) Those bald recitals are unsupported by any facts and

are not sufficient to “nudge [Plaintiffs’] claims across the line from conceivable to plausible.”

Thus, the Amended Complaint must be dismissed. Twombly, 540 U.S. at 555; Fed. R. Civ. P. 8.

        The Complaint also fails to state a claim under Rule 12(b)(6) for other reasons. First, five

of the Plaintiffs’ claims3 are barred because their insurance policies include a clear, unambiguous,

and specific exclusion for any “loss or damage caused by or resulting from any virus, bacterium

or other microorganism that induces or is capable of inducing physical distress, illness or disease”

(the “Virus Exclusion”). (See Exhibit 8). Plaintiffs unquestionably claim “damage caused by or

resulting from” a “virus” that induces “physical distress, illness or disease,” and thus falls squarely

within the Virus Exclusion Id.




3
  The five PIIC policies that contain the Virus Exclusion were issued to Dublin Ashanik, LLC
d/b/a The Goddard School of Dublin (“Dublin”); Campbell Family Childcare, Inc. d/b/a The
Goddard School of New Albany (“New Albany”); Park School of Dublin, LLC d/b/a The Goddard
School of Dublin (Tuttle Crossing) (“Tuttle Crossing”); Burkhold Enterprises, LLC d/b/a The
Goddard School of Powell (“Powell”); and Park School of Gahanna, LLC d/b/a The Goddard
School of Gahanna (“Gahanna”).


                                                  2
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 8 of 29 PAGEID #: 674




        Next, Plaintiffs’ claims fail because the losses they allege are not covered by the Policy

even in the absence of the Virus Exclusion. The Business Income Coverage requires that the

insured establish “direct physical loss or damage” to the insured premises. To establish direct

physical loss or damage under applicable law, Plaintiffs must show that the property suffered

demonstrable, physical alteration. The Amended Complaint, however, fails to set forth any facts

demonstrating that any Plaintiffs’ business premises suffered any physical alteration, impairment

or damage. Although the Complaint repeatedly parrots the phrase “direct physical loss,” it does

not specify the nature of any physical loss or damage, nor does it explain how the spread of an

infectious disease throughout the United States would result in tangible physical loss or damage

to Plaintiffs’ business premises.    Similarly, Civil Authority Coverage requires that access to

Plaintiffs’ premises be prohibited by civil authorities in response to dangerous physical conditions

as a result of “direct physical loss of or damage to” other properties within a mile of the insured

premises. The Amended Complaint contains no allegations establishing “direct physical loss of

or damage to” any nearby structures. Moreover, the governmental orders closing businesses to the

public generally were in response to the pandemic and to control further spread of the disease, not

in response to any physical damage to property. So, all Plaintiffs’ claims fail as a matter of law.

        Finally, Plaintiffs have established no basis on which to obtain declaratory relief. The

Complaint seeks a declaration of legal rights based on abstract assertions that Plaintiffs suffered

unspecified physical loss or damage at some time in the past. But “[t]he ‘useful purpose’ served

by the declaratory judgment action is the clarification of legal duties for the future,” not past acts

or conduct. AmSouth Bank v. Dale, 386 F.3d 763, 786 (6th Cir. 2004). For that reason alone,

Plaintiffs’ claim for declaratory judgment is barred. Declaratory relief also is inappropriate

because the declaration of “coverage” and liability Plaintiffs seek would not resolve the dispute



                                                  3
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 9 of 29 PAGEID #: 675




between the parties. Any such declaration would still require further proceedings to determine the

precise losses that are covered under the Policy and the amounts, if any, that are due and owing.

See Calderon v. Ashmus, 523 U.S. 740, 748, 118 S. Ct. 1694, 1699, 140 L. Ed. 2d 970 (1998)

(plaintiff cannot “seek[ ] by declaratory judgment to litigate a single issue in a dispute that must

await another lawsuit for complete resolution.”). Accordingly, and the other insufficiencies in the

Amended Complaint notwithstanding, Count I for declaratory relief should be denied under 28

U.S.C. § 2201.

        In sum, the allegations of the Amended Complaint simply do not establish a plausible basis

for relief in the face of the clear and unambiguous provisions of the Policies. Accordingly, the

Amended Complaint fails to state a claim and should be dismissed in its entirety as to all Plaintiffs.

I.      FACTUAL BACKGROUND

        Plaintiffs own and operate private preschools in Ohio. (Am. Compl. ¶ 1). Plaintiffs Dakota

Girls, LLC d/b/a The Goddard School of Grove City (“Dakota Girls”) and Elliott Care, LLC d/b/a

The Goddard School of Worthington (“Elliott Care”) originally commenced this action on April

22, 2020. (See ECF No. 1). On May 26, 2020, Plaintiffs filed a First Amended Complaint

(“Amended Complaint”). (See ECF No. 8). The Amended Complaint is the same as the Complaint

except that it names 13 additional preschools as Plaintiffs. 4 Plaintiffs seek coverage under their




4
  The 13 additional Plaintiffs are Dublin Ashanik, LLC d/b/a The Goddard School of Dublin;
Educare of Greene, Inc. d/b/a The Goddard School of Uniontown; Campbell Family Childcare,
Inc. d/b/a The Goddard School of New Albany; Lillypad Learning Center, LLC d/b/a The Goddard
School of Lewis Center; Fuqua Norman, Inc. d/b/a The Goddard School of Centerville; Eagle
School of Hilliard Ohio, Inc. d/b/a The Goddard School of Hilliard; Powell Enterprises, Inc. d/b/a
the Goddard School of Westerville I; Park Enterprises of Ohio, LLC d/b/a The Goddard School of
Canal Winchester; Park School of Dublin, LLC d/b/a The Goddard School of Dublin (Tuttle
Crossing); Fixari School of Pickerington, LLC d/b/a The Goddard School of Pickerington; Fixari
School of Reynoldsburg, LLC d/b/a The Goddard School of Reynoldsburg; Burkhold Enterprises,
LLC d/b/a The Goddard School of Powell; and Park School of Gahanna, LLC d/b/a The Goddard
School of Gahanna.

                                                  4
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 10 of 29 PAGEID #: 676




Commercial Lines Policies providing property coverage for Plaintiffs’ businesses. (Am. Compl. ¶

6; see, generally, Ex. 1).

        The Policies all contain the following forms pertinent to the Amended Complaint5:

        •    Building and Personal Property Coverage Form No. CP 00 10 10 12, attached as
             Exhibit 3;

        •    Business Income (and Extra Expenses) Coverage Form No. CP 00 30 10 12, attached
             as Exhibit 4;

        •    Causes of Loss—Special Form No. CP 10 30 09 17, attached as Exhibit 5;

        •    Elite Property Enhancement: Day Care Centers Endorsement No. PI-EPE-DY (01/07),
             attached as Exhibit 6; and
        •    Communicable Disease and Water-Borne Pathogen – Business Income and Extra
             Expense Coverage Endorsement No. PI-CD-001 (02/08), attached as Exhibit 7.

        All the Policies generally insure for certain “Covered Causes of Loss.” See Exhibit 1; see

also Exhibit 5, p. 1. Those “Covered Causes of Loss mean[ ] direct physical loss unless the loss

is excluded or limited in this policy.” Exhibit 5, p. 1.

        Where a loss arises from a “Covered Cause of Loss,” the Policies provide certain specific

coverages enumerated therein. One of these coverages covers loss to Plaintiffs’ buildings and

personal property (“Building Coverage”). Like the “Covered Causes of Loss” more generally,

however, the Building Coverage extends only to “direct or physical loss of or damage to Covered

Property at the premises described in the Declarations caused by or resulting from any Covered

Cause of Loss.” (Ex. 3, p. 1).

        Similarly, the Policies provide coverage for lost business income (“Business Income

Coverage”). That coverage is triggered only if Plaintiffs’ operations are suspended as a result of

“direct physical loss of or damage to” the insured premises. Specifically, PIIC:



5
 Exhibit 2 identifies the location of each of these forms within each Plaintiff’s Policy. For ease
of reference, this Motion cites to the applicable forms, which are attached as Exhibits 3 through 7.


                                                  5
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 11 of 29 PAGEID #: 677




        will pay for the actual loss of Business Income you sustain due to the necessary
        ‘suspension’ of your ‘operations’ during the ‘period of restoration’.6 The ‘suspension’
        must be caused by direct physical loss of or damage to property at premises which
        are described in the Declarations and for which a Business Income Limit of Insurance is
        shown in the Declarations. The loss or damage must be caused by or result from a Covered
        Cause of Loss.

(Ex. 4, p. 1 (emphasis added)).

        Finally, the Policies provide coverage for certain losses caused by the action of a civil

authority (“Civil Authority Coverage”) (see Am. Compl. ¶¶ 20-21). That coverage provides:

        When a Covered Cause of Loss causes damage to property other than property at the
        described premises, we will pay for the actual loss of Business Income you sustain and
        necessary Extra Expense caused by action of civil authority that prohibits access to the
        described premises, provided that both of the following apply:

        (1) Access to the area immediately surrounding the damaged property is prohibited by civil
        authority as a result of the damage, and the described premises are within that area but are
        not more than one mile from the damaged property; and

        (2) The action of civil authority is taken in response to dangerous physical conditions
        resulting from the damage or continuation of the Covered Cause of Loss that caused the
        damage, or the action is taken to enable a civil authority to have unimpeded access to the
        damaged property.

(Ex. 4, p. 2 (emphasis added)).

        Thus, both the Building Coverage and the Business Expense Coverage require Plaintiffs to

establish “direct physical loss of or damage to” the insured premises. Similarly, the Civil Authority

Coverage requires Plaintiffs to establish that a civil authority barred access to Plaintiffs’ premises

in response to direct physical loss or damage to other property located “not more than one mile



6
  “Period of Restoration” is defined in the Policy as the period of time that begins 72 hours after
the time or the direct physical loss or damage for Business Income Coverage, or immediately after
the time of direct physical loss or damage for Extra Expense Coverage, and that ends when the
property reasonably should have been repaired or restored, or when permanent operations
commence at a different location, whichever comes first. (Ex. 4, p. 9).


                                                  6
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 12 of 29 PAGEID #: 678




from” the insured business. (Ex. 4, p. 2). So, in all cases, direct physical loss of or damage to

property is a prerequisite to coverage.7

          Five of the Policies are also subject to a Virus Exclusion that excludes coverage for any

“loss or damage caused by or resulting from any virus, bacterium or other microorganism that

induces or is capable of inducing physical distress, illness or disease.” (Ex. 8, p. 1).8 These five

Policies also includes a conspicuous notice highlighting the significance of the Virus Exclusion

and encouraging Plaintiffs to read all the Policy endorsements carefully. (a copy of the notice is

attached as Exhibit 9).

          Against that backdrop, Plaintiffs allege that COVID-19 has spread rapidly throughout the

country and has been declared a pandemic by the World Health Organization. (Am. Compl. ¶ 31.)

Although Plaintiffs do not allege any actual contamination or illness at its business premises, and

likewise do not allege direct physical damage of any kind, Plaintiffs assert that they are entitled to

coverage because the Governor of Ohio, Ohio Director of Health and other public officials ordered

closure of all non-essential or non-life-sustaining businesses in an effort to limit the spread of the

disease, in part to “avoid an imminent threat with a high probability of widespread exposure to

COVID-19 with a significant risk of substantial harm to a large number of people in the general

population.” (Am. Compl. ¶ 38). Plaintiffs claim that in response to the Ohio Governor and

officials’ orders, Plaintiffs closed their businesses on March 25, 2020 and gave notice of their

claims to PIIC “[i]n or around March 2020.” (Am. Compl. ¶ 46). PIIC denied Plaintiffs’ claims



7
  The sole exception is for coverage under the Communicable Disease and Water-Borne Pathogen
Endorsement. See Exhibit 7. Plaintiffs, however, do not seek coverage under that endorsement in
the Amended Complaint. Nor could they, as coverage under the endorsement is not triggered
unless “a ‘communicable disease’ . . . causes an actual illness at the insured premises.” Id.
(emphasis added). Here, Plaintiffs do not allege any actual illness at the insured premises.
8
    See supra fn. 3.


                                                  7
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 13 of 29 PAGEID #: 679




and indicated it would not be providing coverage to Plaintiffs because there has been no direct

physical loss or damage to Plaintiffs’ properties.9 (Am. Compl. ¶ 47).

        Following PIIC’s denial of Plaintiffs’ claims, Plaintiffs filed this action seeking a

declaratory judgment (Count I) that: (a) they are entitled to coverage under the Policy; (b) losses

Plaintiffs have incurred in connection with the necessary interruption of their businesses due to the

presence of COVID-19 and/or one or more government closure orders are insured losses under the

Policies; and/or (c) PIIC is obligated to pay Plaintiffs for the full amount of the losses they have

incurred in connection with the covered losses related to the necessary interruption of their

businesses due to the presence of COVID-19 and/or one or more government closure orders. (Am.

Compl. ¶¶ 53, Prayer for Relief, p. 14). Plaintiffs also seeks damages for bad faith (Count II) and

breach of contract (Count III) as a result of PIIC’s failure and refusal to provide coverage. (Compl.

¶¶ 48, 50, 54-71).

II.     LEGAL STANDARD

        Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Failure to plead sufficient facts to state a claim to relief that is “plausible on its face”

warrants dismissal. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). It is a Plaintiffs’ burden to show its “entitlement to relief”


9
  Bereft of facts as the Amended Complaint may be, the actual coverage and damage issues
presented are highly individualized and will depend on the unique facts and circumstances of each
claim, the different civil authority orders applicable to each Plaintiff, the specific damage, if any,
to each Plaintiff’s respective business premises and the respective “Period of Restoration”
attributable to each. Similarly, Plaintiffs’ bad faith claims will depend on the manner in which
each individual claim was presented, investigated and processed. Although the impact of the
Covid-19 pandemic is in a very broad sense a common thread among the various Plaintiffs, their
respective claims are quite independent and do not arise out of “the same transaction, occurrence,
or series of transactions or occurrences.” Rule 20, Fed.R.Civ.P. To the extent any of Plaintiffs’
claims survive dismissal, PIIC reserves the right to assert improper joinder and to seek severance
of Plaintiffs’ claims for purposes of discovery and/or trial.

                                                  8
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 14 of 29 PAGEID #: 680




with more than “labels and conclusions, and a formulaic recitation of the elements of a cause of

action.” Twombly, 550 U.S. at 555.

        Although a Rule 12(b)(6) motion to dismiss accepts the complaint’s well-pleaded factual

allegations as true for purposes of the motion, the Court is not required to accept mere conclusions

or “bare assertions … amounting to nothing more than a ‘formulaic recitation’ of the elements” of

a claim. Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949, citing Twombly, 550 U.S. at 555, 127 S.Ct.

1955. “Nor does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” Iqbal, 556 U.S. at 678. The Court need not, however, “accept conclusory

allegations or conclusions of law dressed up as facts.” Erie County, Ohio v. Morton Salt, Inc., 702

F.3d 860, 867 (6th Cir.2012) (citing Iqbal, 556 U.S. at 678)).

        Applying those standards here, and as more fully set forth below, Plaintiffs’ Amended

Complaint must be dismissed for failure to state a claim.

III.    ARGUMENT

        A.       The Amended Complaint Fails To Meet Rule 8’s Pleading Requirements.

        Although Plaintiffs seek coverage under policies of property insurance that require a

“direct physical loss of or damage to” insured premises, Plaintiffs plead no facts describing any

physical change, alteration, or damage to the Covered Property. Instead, the Amended Complaint

just repeatedly recites the naked phrase “direct physical loss” without explaining what actual

physical loss occurred is or how either the pandemic or government orders could have (much less

did) physically alter or damage the Covered Property. (Am. Compl. ¶ 26) (asserting, again as a

conclusion, that “Losses caused by a pandemic, including losses caused by the novel coronavirus

known as COVID-19 and/or losses caused by a Closure Order, are a Covered Cause of Loss….”);

id. at ¶¶ 43, 44 (the COVID-19 virus and Closure Orders have caused “direct physical loss of or

damage Plaintiffs’ Covered Properties and business operations”); id. at ¶¶ 13, 18, 22 (asserting

                                                 9
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 15 of 29 PAGEID #: 681




legal conclusion that Plaintiffs are “entitled to coverage” under the Building Coverage, Business

Income Coverage and Civil Authority Coverage). The Amended Complaint does not identify

which properties suffered physical loss or damage, what the damage or loss was on any property,

or how there was any physical impact on any property.

        The Complaint’s threadbare conclusions are insufficient to state a claim and fall far short

of Twombly’s requirement that the complaint contain facts sufficient to “state a claim to relief that

is plausible on its face.” Twombly, 550 U.S. at 570. See also Iqbal, 556 U.S. at 678, citing

Twombly, 550 U.S. at 555 (“bare assertions, much like the pleading of conspiracy in Twombly,

amount[ing] to nothing more than a ‘formulaic recitation of the elements’ of a constitutional

discrimination claim” cannot withstand Rule 12(b)(6) motion to dismiss). No facts are alleged

establishing any “direct physical loss of or damage to” Plaintiffs’ respective properties, nor do

Plaintiffs claim that any insured property required repair or replacement of any kind.

        The only actual facts10 set forth in the Amended Complaint allege that Plaintiffs were

forced to suspend operations as a result of pandemic-related governmental closure orders. (Am.

Compl. ¶¶ 40-41).         That, however, is not “direct physical loss or damage” to property.

Accordingly, the Amended Complaint sets forth no facts establishing “direct physical loss or

damage” to the Covered Property necessary to trigger Building, Business Income or Civil

Authority Coverages. And Plaintiffs plead no facts establishing the government orders were in

response to any physical loss of or damage to other property, which is prerequisite to any Civil

Authority Coverage. See Source Food Tech, 465 F.3d at 837–38 (8th Cir. 2006) (insured did not

suffer “direct physical loss” where government prohibited access to its property, reasoning that



10
  A fact is “[s]omething that actually exists” or “[a]n actual or alleged event or circumstance, as
distinguished from its legal effect, consequence, or interpretation.” Black’s Law Dictionary (10th
ed. 2014).

                                                 10
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 16 of 29 PAGEID #: 682




although plaintiff lost access to property, the property was not damaged in any way). So, there are

no facts pled that would establish a plausible claim for relief under the Policies as required under

Rule 8. Twombly and Iqbal therefore control and the Amended Complaint must be dismissed.

        B.       The Amended Complaint Otherwise Fails To State A Claim Under The Plain
                 Terms Of The Policy And Must Be Dismissed Pursuant To Rule 12(B)(6).

        Quite apart from the Complaint’s Rule 8 deficiencies, the Amended Complaint otherwise

fails to state a claim on which relief can be granted, and must be dismissed under Rule 12(b)(6).

Under Ohio law, insurance policies are construed in accordance with the same rules as other

written contracts. Hybud Equip. Corp. v. Sphere Drake Ins. Co., Ltd., 64 Ohio St.3d 657, 597

N.E.2d 1096, 1102 (1992). Thus, the interpretation of an insurance policy is a question of law for

the Court. Sharonville v. American Employers Ins. Co., 109 Ohio St.3d 186, 2006-Ohio-2180,

¶6. “When the language of a written contract is clear, a court may look no further than the writing

itself to find the intent of the parties.” Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-

Ohio-5849, ¶11. The Court must “presume that ‘words are used for a specific purpose and ... avoid

interpretations that render portions meaningless or unnecessary.’” Gehrisch v. Chubb Group of

Ins. Cos., 645 Fed.Appx. 488, 491 (6th Cir.2016) (quoting Wohl v. Swinney, 118 Ohio St.3d 277,

2008-Ohio-2334, ¶22).

        The party seeking to recover on an insurance policy has the burden of demonstrating

coverage under the policy. Clifford v. Church Mut. Ins. Co., 655 Fed. Appx. 293, 297 (6th

Cir.2016) (citing Chicago Title Ins. Co. v. Huntington Natl. Bank, 87 Ohio St.3d 270, 719 N.E.2d

955, 959 (1999)). Plaintiffs bear the burden of proving they sustained a covered loss under the

PIIC policies – a burden they cannot sustain.




                                                11
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 17 of 29 PAGEID #: 683



                  1.      Plaintiffs’ Breach Of Contract Claim (Count III) Fails To Assert
                          Facts Establishing A “Direct Physical Loss.”

                          a)    The Building Coverage and Business Income Coverage Do Not
                                Apply Because Plaintiffs Have Not Alleged A “Direct Physical
                                Loss.”

        The Amended Complaint fails to state a claim under the Building Coverage or Business

Income Coverage because it does not allege facts showing “direct physical loss or damage” to

Plaintiffs’ properties.

        “Direct physical loss or damage” is prerequisite to the Building and Business Income

Coverages under which all Plaintiffs seek to recover. Specifically, the Building Coverage requires

“direct or physical loss of or damage to Covered Property at the premises described in the

Declarations caused by or resulting from any Covered Cause of Loss.” (Ex. 3, p. 1).

        Similarly, the Business Income Coverage provides that PIIC “will pay for the actual loss

of Business Income you sustain due to the necessary ‘suspension’ of your ‘operations’ during the

‘period of restoration’. The ‘suspension’ must be caused by direct physical loss of or damage to

property at premises which are described in the Declarations and for which a Business Income

Limit of Insurance is shown in the Declarations. The loss or damage must be caused by or result

from a Covered Cause of Loss.” (Ex. 4, p. 1 (emphasis added)). Thus, to establish coverage under

the Building or Business Income Coverage, Plaintiffs must plead facts showing it suffered a “direct

physical loss.”

        Under Ohio law, a “physical” loss is “a harm to … property that adversely affects the

structural integrity of the [property].” Mastellone v. Lightning Rod Mut. Ins. Co., 175 Ohio App.3d

23, 2008-Ohio-311, ¶61 (8th Dist. 2008).11 Citing Couch on Insurance, the court of appeals in


11
  Mastellone, as it was authored by now Ohio Supreme Court Justice Judge Melody J. Stewart, is
particularly instructive. As the Sixth Circuit explained in Penton Media, Inc. v. Affiliated FM Ins.
Co., 245 Fed. App’x. 495, 499 (6th Cir. 2007): “In analyzing a state-law contract claim brought in
federal court based on diversity jurisdiction, ‘this Court applies state law in accordance with the

                                                 12
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 18 of 29 PAGEID #: 684




Mastellone recognized: “The requirement that the loss be ‘physical,’ given the ordinary definition

of that term, is widely held to exclude alleged losses that are intangible or incorporeal, and, thereby,

to preclude any claim against the property insurer when the insured merely suffers a detrimental

economic impact unaccompanied by a distinct, demonstrable, physical alteration of the

property[.]” 10A Couch on Insurance §148:46 (3d ed. 1998).

        Here, Plaintiffs do not allege that the structural integrity of any property at their premises

has been adversely affected. They do not make any allegations describing physical loss or damage

at any of the fifteen insured premises at issue (much less a loss that affected the structural integrity

of those premises) or otherwise distinguish or describe the loss allegedly suffered by any one of

the fifteen Plaintiffs, or claim that any property required repair or replacement. Instead, Plaintiffs

merely allege that a “[p]hysical loss of, or damage to” property “may be may be reasonably

interpreted to occur when a covered cause of loss threatens or renders property unusable or

unsuitable for its intended purpose or unsafe for normal human occupancy and/or continued use.”

(Am. Compl. ¶12 (emphasis added)).

        A threat of damage, however, does not constitute physical loss or damage. See, e.g.,

Newman Myers Kreines Gross Harris, P.C. v. Great Northern Ins. Co., 17 F. Supp. 3d 323, 331

(S.D.N.Y.2014) (phrase “direct physical loss or damage” did not include closure of insured law

firm after utility company preemptively shut off power to lower Manhattan in advance of

Superstorm Sandy); Roundabout Theatre Co., Inc. v. Continental Casualty Co., 751 N.Y.S.2d 4,

302 A.D.2d 1, 7 (N.Y. App. Div. 2002) (phrase “direct physical loss or damage to [insured’s]




controlling decision of the Ohio Supreme Court. If the state supreme court has not yet addressed
the issue presented, this Court must predict how it would rule, by looking to ‘all available data,’
including state appellate decisions.’”

                                                  13
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 19 of 29 PAGEID #: 685




property” did not include loss of use when insured’s theatre became inaccessible because city

closed nearby street after nearby structure collapsed).

        Moreover, Plaintiffs’ premises were not in fact rendered unusable, unsuitable or unsafe.

Noticeably absent from the Amended Complaint is any allegation that the Coronavirus was present

inside Plaintiffs’ premises.12 But even if the Amended Complaint alleged as much, the presence

of the Coronavirus would not have rendered Plaintiffs’ premises unusable, unsuitable or unsafe –

much less have caused “physical loss or, or damage to” property. At most, the presence of the

Coronavirus inside Plaintiffs’ premises would have required cleaning or sanitizing – a purely

economic loss that the courts have recognized is not “physical loss of or damage to property.”13

See Mastellone, 2008-Ohio-311, ¶¶64-68 (mold on exterior siding of house was not “physical

damage” because it could be removed by cleaning with bleach); Mama Jo’s, Inc. v. Sparta Ins.

Co., No. 17-cv-23362, 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018) (“cleaning is not

considered direct physical loss”). In concluding that cleaning and remediation expenses related to

mold and bacterial contamination were “not tangible, physical losses, but economic losses,” the

Sixth Circuit, relying upon Mastellone and similar authorities across the nation, explained in



12
  Plaintiffs do allege that “COVID-19 and/or one or more Closure Orders have caused direct
physical loss of or damage to Plaintiffs’ Covered Properties and business operations, requiring
suspension of operations at the Covered Properties” (see ECF No. 8 (Amended Complaint) at ¶44
(PageID No. 632)), but such allegation is the quintessential “conclusory allegation” of which
Twombly and Iqbal warned. The allegation need not be accepted by the Court.
13
  In an effort to claim that their properties have been “damaged”, Plaintiffs wrongly claim that the
Centers for Disease Control and Prevention (CDC) “has found that the COVID-19 virus can last
on surfaces such as those in Plaintiffs’ private preschools for up to seventeen (17) days, thereby
‘damaging’—those surfaces”. (Am. Compl. ¶42). No source is given for this allegation.
However, to the extent the CDC made such a finding, it no longer stands by it. See
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last
visited on June 15, 2020). Indeed, the CDC has expressly stated that prolonged business
shutdowns should not be a necessary result of Coronavirus at a given premises. Rather, simple
cleaning and disinfecting is recommended. See https://www.cdc.gov/coronavirus/2019-
ncov/faq.html#Cleaning-and-Disinfection (last visited on June 15, 2020).


                                                14
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 20 of 29 PAGEID #: 686




Universal Image Prods., Inc. v. Federal Ins. Co., 475 Fed. App’x. 569, 573-74 (6th Cir. 2012),

that the losses to the property of the contamination could be cleaned and that the building itself

was not physically damaged.14

        For all these reasons, the Amended Complaint is devoid of any well pleaded facts

establishing any physical loss or damage to Plaintiffs’ properties. Beyond Plaintiffs’ “threadbare

assertions” of “physical loss of or damage to” property, the Amended Complaint provides no

description or details of the claimed “physical loss” or explain how the virus in any way caused a

“demonstrable, physical alteration” at Plaintiffs’ properties. See Twombly, 550 U.S. at 555, 127

S.Ct. at 1964-65 (dismissing claim where allegations merely tracked conspiracy requirement);

Iqbal, 556 U.S. at 678, 129 S.Ct. at 1949, citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955 (“bare

assertions … amount[ing] to nothing more than a ‘formulaic recitation of the elements’” of a claim

do not withstand Rule 12(b)(6) motion to dismiss). Accordingly, even taking the well pleaded facts

of the Amended Complaint as true, it fails to state a claim for coverage under the Building

Coverage or Business Income Coverage.

                          b)   The Civil Authority Coverage Does Not Apply Because
                               Plaintiffs Have Not Alleged Any Facts To Support Application
                               Of That Coverage.

        Mirroring similar requirements found in the Building and Business Income Coverages, the

Civil Authority provision provides that:

14
   In support of this position, the Sixth Circuit relied on various cases that have interpreted this
issue in other jurisdictions. See, e.g., Columbiaknit, Inc. v. Affiliated FM Ins. Co., No. Civ. 98-
434-HU, 1999 WL 619100, at *7 (D. Or. Aug. 4, 1999) (holding that a policyholder could not
recover under a policy requiring “physical loss” unless the claimed mold physically and
demonstrably damaged property); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins.
Co., 187 Cal. App. 4th 766, 115 Cal.Rptr.3d 27, 37-38 (Cal. Ct. App. 2010) (“A direct physical
loss contemplates an actual change in insured property then in a satisfactory state, occasioned by
accident or other fortuitous event directly upon the property causing it to become unsatisfactory
for future use or requiring that repairs be made to make it so.”) … Mastellone v. Lightning Rod
Mut. Ins. Co., 175 Ohio App.3d 23, 884 N..2d 1130, 1144 (Ohio Ct. App. 2008) (holding that mold
does not constitute “physical damage” because “[t]he presence of mold did not alter or otherwise
affect the structural integrity of the [property].”).

                                                15
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 21 of 29 PAGEID #: 687




        When a Covered Cause of Loss causes damage to property other than property at
        the described premises, we will pay for the actual loss of Business Income you
        sustain and necessary Extra Expense caused by action of civil authority that
        prohibits access to the described premises, provided that both of the following
        apply:

        (1) Access to the area immediately surrounding the damaged property is prohibited
        by civil authority as a result of the damage, and the described premises are within
        that area but are not more than one mile from the damaged property; and
        (2) The action of civil authority is taken in response to dangerous physical
        conditions resulting from the damage or continuation of the Covered Cause of Loss
        that caused the damage, or the action is taken to enable a civil authority to have
        unimpeded access to the damaged property.

(Ex. 4, p. 2 (emphasis added)).

        Accordingly, to establish coverage, and as Plaintiffs acknowledge in their Amended

Complaint (Am. Compl. ¶ 21), Plaintiffs must show “distinct, demonstrable, physical alteration”

to property other than their own, located within one mile of the insured premises. That damage

must result in an order from a civil authority prohibiting access to the Plaintiffs’ premises. See

Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 685 (5th Cir. 2011) (interpreting an

almost identical coverage provision and holding that “the action of civil authority prohibiting

access to the described premises must be caused by direct physical loss of or damage to property

other than at the described premises; and [] the loss or damage to property other than the described

premises must be caused by or result from a covered cause of loss as set forth in the policy.”).

        Here, Plaintiffs have not alleged--even in conclusory fashion--any physical damage to

property other than Plaintiffs’. (See Ex. 4, p. 2 (insured must show damage to property other than

Plaintiffs’ property). Nor have Plaintiffs alleged, even in conclusory fashion, that “access to the

area immediately surrounding the damaged property [was] prohibited by civil authority as a result

of the damage.” Id. Finally, Plaintiffs have not alleged, even in conclusory fashion, that their



                                                16
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 22 of 29 PAGEID #: 688




property was “within the area [to which access has been prohibited] but not more than one mile

from the damaged property,” or that “the action of civil authority [was] taken in response to

dangerous physical conditions resulting from the damage or continuation of the Covered Cause of

Loss that caused the damage . . .” Id. Plaintiffs must allege facts establishing all of these elements

to be entitled to Civil Authority Coverage. See Twombly, 550 U.S. at 555, 127 S. Ct. at 1964-65.

        While the Amended Complaint does allege the issuance of governmental closure orders in

California, Illinois, and New York City due the virus physical impact on property, such

governmental orders have no bearing on whether Plaintiffs are entitled to Civil Authority Coverage

under Policies. The only order relevant to Plaintiffs’ claims is the pronouncement that precipitated

the shutdown of Plaintiffs’ facilities: the March 24, 2020, Order issued by the Ohio Director of

Health, Amy Acton, MD, MPH (“Ohio Closure Order”).15 But the Ohio Closure Order was to

prevent exposure of the Coronavirus to the “general population, including the elderly and people

with weakened immune systems and chronic medical conditions[.]’” It was not issued in response

to dangerous physical conditions resulting from property damage occurring within a mile of the

insured premises, as required under the Policy. (Ex. 4, p. 2).

        In the absence of a direct nexus between a civil authority “shut down” order and actual

damage to the insured property (or nearby property), courts have repeatedly found no coverage for

claims involving civil authority “shut down” orders–from post-9/11 airport closures to hurricane

evacuations to civil unrest curfews. See, e.g., United Air Lines, Inc. v. Ins. Co. of State of Pa., 439

F. 3d 128, 134-135 (2nd Cir.2006) (civil authority coverage not available for airport closure

ordered after September 2011 terrorist attacks even though nearby Pentagon was damaged, since

“the government’s … decision to halt operations at the Airport … was based on fears of future


15
 Plaintiffs reference and quote from the Ohio Closure Order, but fail to attach it to their Amended
Complaint. A copy of the Ohio Closure Order is attached as Exhibit 10.

                                                  17
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 23 of 29 PAGEID #: 689




attacks” and not upon “damage to adjacent premises”); Dickie Brennan & Co., Inc., 636 F.3d at

686-687 (civil authority coverage not available to restaurateur when Mayor of New Orleans issued

mandatory evacuation order in response to approaching hurricane; even though hurricane damaged

other property in the Caribbean, evacuation order issued because of “possible future storm surge,

high winds, and flooding” and not because of “physical damage to property, either distant property

in the Caribbean or property in Louisiana”); Syufy Enters. v. Home Ins. Co. of Ind., No. 94-cv-

00756, 1995 WL 129229, at *2 (N.D. Cal. Mar. 21, 1995) (civil authority coverage not available

to theatre owners where theatre access was limited due to dawn-to-dusk curfews in response to

rioting following the Rodney King verdict; curfews were imposed to prevent potential looting and

rioting and not because of damage to adjacent property).16

        In sum, Civil Authority Coverage does not apply.

                 2.       The Virus Exclusion Precludes Coverage As To Five Plaintiffs.

        Independently, the Policies issued to Dublin, New Albany, Tuttle Crossing, Powell, and

Gahanna contain a clear and unequivocal Virus Exclusion excluding any “loss or damage caused

by or resulting from any virus, bacterium or other microorganism that induces or is capable of

inducing physical distress, illness or disease.” (Ex. 8, p. 1). These Policies also include a notice

highlighting the significance of the Virus Exclusion and encouraging Plaintiffs to read all the

Policy endorsements carefully. (Ex. 9). The Virus Exclusion unequivocally “applies to all

coverage under all forms and endorsements that comprise this Coverage Part or Policy, including

but not limited to forms or endorsements that cover property damage to buildings or personal

property and forms or endorsements that cover business income, extra expenses or action of civil


16
  The court in Syufy offered an example of when civil authority coverage would apply: “A building
next door to a Syufy theater is damaged by fire; for safety reasons, the civil authorities issue an
order closing the Syufy theater during repairs to the adjacent building. Any business loss suffered
by Syufy … would be covered under the business interruption provision.” Id., at *2 n.1.

                                                18
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 24 of 29 PAGEID #: 690




authority.” (Id. at p. 1). To the extent Plaintiffs have alleged any facts regarding their alleged loss,

that loss clearly results from a “virus . . . that induces or is capable of inducing physical distress,

illness or disease.” Id. Thus, on its face, the Virus Exclusion independently bars the claims asserted

by Dublin, New Albany, Tuttle Crossing, Powell, and Gahanna. See Lambi v. Am. Family Mut.

Ins. Co., 498 Fed. Appx. 655, 656 (8th Cir. 2013) (finding similar virus exclusion clearly and

unambiguously excluded liability coverage); Doe v. State Farm Fire & Cas. Co., No. 2015-0136,

2015 WL 11083311 (Sup. Ct. N.H. Sept. 21, 2015), *1-2 (holding the same based upon cases from

across the nation). 17

                 3.       Plaintiffs’ Bad Faith Claim (Count II) Fails As A Matter Of Law.

        Because Plaintiffs have failed to allege facts showing that they are entitled to coverage

under the Policies, their Bad Faith claim necessarily fails. Under Ohio law, “[a]n insurer fails to

exercise good faith in the processing of a claim of its insured where its refusal to pay a claim is

not predicted upon circumstances that furnish a reasonable justification therefor.” Zoppo v.

Homestead Ins. Co., 71 Ohio St.3d 552, 644 N.E.2d 397, Syllabus ¶16 (1994). In order to recover

on a claim for bad faith, an insured must be entitled to coverage in the first instance. See Wright

State Physicians, Inc. v. Doctors Co., 2016-Ohio-8367, 78 N.E.3d 284, ¶28 (2nd Dist. Dec. 23,

2016) (no bad faith without coverage); Boughan v. Nationwide Property & Casualty Co., 3rd Dist.

No. 1-04-57, 2005-Ohio-244, ¶19 (“The [insureds] also argue that [the insurer] breached a good

faith duty to handle their claim. This argument is precluded by our holding that the damage was

not covered under the homeowners’ policy.”); Bob Schmitt Homes, Inc. v. Cincinnati Ins. Co., 8th


17
  While Ohio courts have apparently not yet addressed the Virus Exclusion, they have found other
categorical damages exclusions to be clear, unambiguous and enforceable. See e.g. The Landings
of Walden Condo. Ass’n. v. Lumbermens Mut. Cas. Co., 11th Dist. No. 2004-P-0075, 2005-Ohio-
4042, ¶¶34-76 (mold exclusion was valid and enforceable); Allstate Ins. Co. v. Croom, 8th Dist.
No. 95508, 2011-Ohio-1697, ¶¶6-14 (lead exclusion was valid and enforceable); Murray v. All
American Ins. Co., 121 Ohio App.3d 29, 32-34, 698 N.E.2d 1027 (12th Dist. 1997) (water damage
exclusion was valid and enforceable). The result should be the same here. _

                                                  19
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 25 of 29 PAGEID #: 691




Dist. No. 75263, 2000 WL 218379, at *4 (Feb. 24, 2000) (“[The insured] has failed to satisfy its

burden of showing that it is entitled to coverage under the [policy]. Therefore, since the initial

factual prerequisite to this claim is lacking, summary judgment in favor of [the insurer] on [the

insured’s] bad faith claim was appropriate.”); Pasco v. State Auto Mut. Ins. Co., 10th Dist. No.

99AP-439, 1999 WL 1221633, at *6 (Dec. 21, 1999) (“given that [the] insurer’s denial of coverage

was proper, plaintiff’s bad faith claim could not be maintained”) (citing GRE Ins. Group v. Intl.

EPDM Rubber Roofing Sys., Inc., 6th Dist. No. L-98-1387, 1999 WL 253044 (Apr. 30, 1999)).

        Sixth Circuit authority is in accord. See Gehrisch v. Chubb Group of Ins. Cos., 645 Fed.

App’x. 488, 494 (6th Cir.2016) (if the insured’s breach of contract claim fails, so does his bad faith

claim); Bondex Intl., Inc. v. Hartford Acc. & Indem. Co., 677 F.3d 669, 684 (6th Cir. 2011) (“the

district court properly treated the bad faith claim as a contingent claim that fell with [the insured’s]

primary coverage claims”); see also Skinner v. Guarantee Trust Life Ins. Co., 813 F. Supp. 2d 865,

870 (S.D. Ohio 2011) (“[A claim for bad faith] is dependent upon a showing that Plaintiff’s claim

was covered under the policy. … Thus, because Defendant is entitled to summary judgment on the

merits of Plaintiffs’ breach of contract claim, Defendant is also entitled to summary judgment on

Plaintiff’s bad faith claim.”).

        The foregoing authority is particularly true in first-party property coverage cases where the

insurer either has a duty to pay or it does not (as opposed to third-party liability coverage cases

involving the duty to defend). Since Plaintiffs are not entitled to coverage under the PIIC policies,

Plaintiffs’ bad faith claims fail as a matter of law.

        Independently, Plaintiffs’ bad faith claim fails because PIIC had “reasonable justification”

for denying Plaintiffs’ claims. Zoppo, 71 Ohio St.3d at 554. Jurisprudence regarding COVID-19

related insurance claims is still developing. There is certainly no binding authority holding that



                                                  20
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 26 of 29 PAGEID #: 692




the language in the Policies covers business interruption losses related to COVID-19. PIIC’s

coverage decision is therefore reasonably justified given the language in the Policies and the

undeveloped state of the law at the time Plaintiffs submitted their claims. See Addington v. Allstate

Ins. Co., 142 Ohio App. 3d 677, 681, 756 N.E.2d 750, 753 (2001) (bad faith claim failed because

insurer’s denial was reasonably justified in light of state of the law at time insurer denied claim,

notwithstanding subsequent case law holding that claim was covered); Florists' Mut. Ins. Co. v.

Ludy Greenhouse Mfg. Corp., 521 F. Supp. 2d 661, 691 (S.D. Ohio 2007) (“A claim against an

insurer will only survive, however, if the record shows that there were no circumstances in the

case which could be viewed as creating a reasonable justification for that carrier's actions.”)

(emphasis added, quotations and citations omitted). For that reason, even if coverage existed

(which it does not), PIIC did not act in bad faith by denying Plaintiffs’ claims.

        In any event, Plaintiffs’ bad faith claims are nothing but conclusory statements that do not

state a claim. See e.g. Broadbent v. Americans for Affordable Healthcare, Inc., No. 1:10-cv-943,

2011 WL 7115984, at *3-5 (S.D. Ohio Dec. 16, 2011) (dismissing RICO claims, breach of contract

and bad faith in 60 page amended complaint for insufficient factual support); Smith v. State Farm

Mut. Auto. Ins. Co., 506 Fed. Appx. 133, 136-137 (3rd Cir. 2012) (dismissing bad faith claim

despite general allegations, misrepresentation of facts and coverage, and failure to properly

evaluate claim because of lack of factual allegations about substance of misrepresentations and

failure to evaluate); Littlefield v. Concord Gen. Mut. Ins. Co., No. 2:10-cv-07, 2010 WL 5300814,

at *3 (D. Vt. Dec. 22, 2010) (finding bad faith allegations of delayed payment insufficient where

insured failed to provide factual allegations regarding the lack of reasonable basis for the delay);

Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F.Supp.2d 591, 599 (E.D. Pa. 2010) (conclusory

allegations of bad faith were insufficient to state a claim upon which relief could be granted).



                                                 21
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 27 of 29 PAGEID #: 693



        C.       Plaintiffs Are Not Entitled To A Declaratory Judgment As A Matter Of Law.

                 1.       Plaintiffs Have Not Alleged Any Likelihood Of Future Loss And
                          Cannot Maintain A Declaratory Judgment To Determine Liability
                          For A Prior Loss.

        As discussed above, Plaintiffs conclusorily allege that they have suffered unidentified

“direct physical loss” as a result of the COVID-19 virus and prior government shutdown orders.

Even if these allegations were supported by sufficient facts (they are not) Plaintiffs would not be

entitled to the declaratory judgment sought in Count I of the Complaint. “The ‘useful purpose’

served by the declaratory judgment action is the clarification of legal duties for the future,” not

past acts or conduct. AmSouth Bank v. Dale, 386 F.3d 763, 786 (6th Cir. 2004); see also Guild

Assocs., Inc. v. Bio-Energy (Washington) LLC, No. 2:13-CV-1041, 2015 WL 13034879, at *7

(S.D. Ohio Feb. 12, 2015) (“a declaration would clarify liability regarding only past conduct,

which is likewise not useful for declaratory judgment purposes”).

        Here, Plaintiffs allege that they suffered unspecified loss or losses as a result of the Ohio

Closure Order. That order was issued on March 24, 2020. Plaintiffs do not allege, even in

conclusory fashion, that they are likely to suffer any similar injury in the future. Instead, Plaintiffs

simply seek a declaration proclaiming liability as a result of this prior order. See Guild Assocs.,

Inc, 2015 WL 13034879, at *7 (A declaration clarifying “liability regarding only past conduct, [is]

not useful for declaratory judgment purposes”); see also Andela v. Admin. Office of U.S. Courts,

569 F. App'x 80, 83 (3d Cir. 2014) (“Declaratory judgments are not meant simply to proclaim that

one party is liable to another.”). To the extent Plaintiffs have suffered any injury, Plaintiffs’

remedy lies in its claim for breach of contract set forth in Count III. Plaintiffs may not use the

Declaratory Judgment Act to obtain a declaration on liability, which is but one element of their

breach of contract claim. For this reason, Plaintiffs are not entitled to a declaratory judgment and

Count I should be dismissed.


                                                  22
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 28 of 29 PAGEID #: 694



                 2.       Plaintiffs’ Declaratory Judgment Claim Would Not Resolve The
                          Dispute Between The Parties And Thus Seeks An Advisory Opinion.

        Independently, and unlike Plaintiffs’ claim for breach of contract in Count III, Plaintiffs’

declaratory judgment claim would not resolve the entire dispute between the parties. It thus seeks

nothing more than an advisory opinion as to liability for past acts. The Declaratory Judgment Act

“prevent[s] federal-court litigants from seeking by declaratory judgment to litigate a single issue

in a dispute that must await another lawsuit for complete resolution.” Calderon v. Ashmus, 523

U.S. 740, 748 (1998); Pub. Serv. Comm'n of Utah v. Wycoff Co., 344 U.S. 237, 246, 73 S. Ct. 236,

241, 97 L. Ed. 291 (1952) (One cannot bring a declaratory-judgment action just to resolve one

isolated issue in a possible future controversy).

        Here, Plaintiffs seek a declaration that: (a) Plaintiffs are entitled to coverage under the

Policies; (b) losses Plaintiffs have already incurred in connection with the necessary interruption

of their businesses are due to the presence of COVID-19 and/or the Closure Orders are insured

losses under the Policies; and (c) PIIC is obligated to pay Plaintiffs for the full amount of the losses

they have incurred in connection with the covered losses. (Compl. ¶¶ 53, Prayer for Relief, p. 14).

But that declaration will not resolve the entire dispute between the parties. To the contrary, even

if Plaintiffs obtained the declaration they seek, a second action would be necessary to determine

the losses that are covered under the Policy and the amounts, if any, that are due and owing.

Plaintiffs cannot use the Declaratory Judgment Act to split their claim into separate liability and

damages actions, or to “to gain a litigation advantage by obtaining an advance ruling on an

affirmative defense.” Calderon, 523 U.S. at 748 (federal law “prevent[s] federal-court litigants

from seeking by declaratory judgment to litigate a single issue in a dispute that must await another

lawsuit for complete resolution.”); see also Miami Valley Mobile Health Servs., Inc. v. ExamOne

Worldwide, Inc., 852 F. Supp. 2d 925, 938 (S.D. Ohio 2012) (dismissing declaratory judgment


                                                    23
US_Active\114948758\V-5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 17 Filed: 06/22/20 Page: 29 of 29 PAGEID #: 695




claim seeking declaration of coverage under insurance policy as duplicative of breach of contract

action for breach of same policy). For that independent reason, Count I of the Amended Complaint

should be dismissed.

IV.     CONCLUSION

        For all the reasons set forth above, the Amended Complaint should be dismissed in its

entirety.



                                               Respectfully submitted,

                                                /s/ Richard M. Garner
                                                Richard M. Garner (0061734)
                                                Sunny Lane Horacek (0089178)
                                                Collins, Roche, Utley & Garner, LLC
                                                655 Metro Place South, Suite 200
                                                Dublin, OH 43107
                                                Telephone: (614) 901-9600
                                                Facsimile: (614) 901-2733
                                                Email: rgarner@cruglaw.com
                                                        shoracek@cruglaw.com

                                                Attorneys for Defendant
                                                Philadelphia Indemnity Insurance Company



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 22, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                               /s/ Richard M. Garner
                                               RICHARD M. GARNER (0061734)

                                               Attorney for Defendant
                                               Philadelphia Indemnity Insurance Company




                                                  24
US_Active\114948758\V-5
